Citation Nr: 9900308	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  90-50 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal from an October 1989 rating decision of the 
RO.  

The Board has remanded this matter on four previous 
occasions, most recently in June 1996.



REMAND

The initial focus of the inquiry in adjudicating this claim 
should be whether the veteran engaged in combat, and, if not, 
whether his alleged stressors can be corroborated after full 
compliance with the duty to assist.  See Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996); 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

The veteran contends that he has PTSD as a result of 
traumatic incidents in Vietnam.  There are medical diagnoses 
of PTSD of record.

In the June 1996 remand, the Board requested that the RO 
attempt to verify the veterans alleged stressors by 
contacting the United States Army and Joint Services 
Environmental Support Group--now the U.S. Armed Services 
Center for the Research of Unit Records (USASCRUR).  USASCRUR 
responded by providing various documentation of the veterans 
units activities.  Regarding an allegation by the veteran 
that he had witnessed a friend named Walter killed, USASCRUR 
stated the following:  

U.S. Army casualty files available to us 
are arranged alphabetically by last name.  
In order to provide research concerning 
casualties, [the veteran] must provide 
more specific information.  He should 
include the most specific date possible, 
the individuals full name, complete unit 
designation to the company level, whether 
killed or wounded, and a brief 
description of the incident.  

If USASCRUR requests a more specific description of the 
stressor in question, VA must immediately request the veteran 
to provide the necessary information.  See Zarycki v. Brown, 
6 Vet. App. 91, 99-100 (1993); Cohen v. Brown, 10 Vet. App. 
128, 148-149 (1997); MANUAL M21-1, Part VI,  11.38(f)(5) 
(1996).  The RO never requested the veteran to provide the 
necessary information.  

VA amended the regulations addressing mental disabilities, 
effective on November 7, 1996.  The new regulations, 
specifically 38 C.F.R. §§ 4.125 and 4.130, now refer to DSM-
IV--they previously referred to DSM-III, and MANUAL M21-1 
referred to DSM-III-R.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  The United States Court of Veterans Appeals (Court) 
in Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), stated 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the veteran will apply.  The veteran was never 
provided the regulatory changes.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
November 1996 for an acquired psychiatric 
disorder to include PTSD.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
Regarding the incident involving his 
friend Walter, he should include the 
most specific date possible, the 
individuals full name, complete unit 
designation to the company level, whether 
killed or wounded and a brief description 
of the incident.  He should be told that 
the information is necessary to obtain 
supportive evidence of the stressful 
events.

3.  Then, when the veteran responds, the 
RO should prepare a summary of all 
claimed stressors and alleged combat 
exposure.  The summary of stressors and 
alleged combat exposure, with specific 
details regarding the veterans alleged 
stressors and combat exposure, and all 
associated documents, should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  That 
agency should be requested to provide any 
information which might corroborate the 
veterans alleged combat and stressors, 
including operational orders and other 
pertinent reports pertaining to the 
veterans units.  

4.  After undertaking any additional 
indicated development, the RO should 
review the issue on appeal, to include 
consideration of the provisions of 
38 U.S.C.A. § 1154(b), as discussed in 
Collette, 82 F.3d at 392-3, and Cohen, 
10 Vet. App. at 137-8.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
